         Case 1:19-cv-09076-ER-JLC Document 13 Filed 02/18/20 Page 1 of 2


 DOUGLAS E. MOTZENBECKER
 DMOTZENBECKER@GRSM.COM
 DIRECT DIAL: (973) 549-2514

  Admitted In: NY, NJ

                                                                                  ATTORNEYS AT LAW
                                                                           18 COLUMBIA TURNPIKE, SUITE 220
                                                                               FLORHAM PARK, NJ 07932
                                                                                   WWW .GRSM.COM




                                        February 18, 2020

BY ECF

Hon. Edgardo Ramos, U.S.D.J.
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
 OF NEW YORK
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:       Equal Employment Opportunity Commission v. Pediatrics 2000
                  Docket No. 19 Civ. 9076 (ER)

Dear Judge Ramos:

       This firm represents defendant Pediatrics 2000 with respect to the above-referenced matter,
which was mediated on Wednesday, February 12, 2020, before Robert Kheel, Esq., who was
appointed by the Court and spent over six hours with the parties.

        The case did not settle, however. Although two staff attorneys appeared for plaintiff, the
Equal Employment Opportunity Commission (the “EEOC” or the “Commission”), it declined –
despite request from Mr. Kheel and this firm – to ask Charging Party Shakinah Baez to attend the
proceedings. And, although we had asked the Commission’s staff counsel to have Ms. Baez call
the mediator before we adjourned, she never did so. We further understand that the Commission
would oppose any application by defendant to compel her attendance at a second day of
negotiations.

        We respectfully submit that it would be helpful if the mediation were continued and the
Court ordered Ms. Baez to attend in person. We understand that she lives and works in New York
City and strongly suspect that attending would not put her to undue hardship. Although she is not
technically a party to the negotiations, the Complaint speaks at length with respect to her
interactions with her former supervisors at Pediatrics 2000, and demands that defendant pay
monetary compensation to her.

        We note that, not surprisingly, the Individual Practices of several Magistrate Judges of this
District specifically require persons with authority to personally attend settlement conferences over
which a Magistrate Judge may preside. See, e.g., Individual Practices of Hon. Sarah Netburn,
        Case 1:19-cv-09076-ER-JLC Document 13 Filed 02/18/20 Page 2 of 2

Hon. Edgardo Ramos, U.S.D.J.
February 18, 2020
Page 2

U.S.M.J.; Hon. Frank Maas, U.S.M.J.; Hon. Debra Freeman, U.S.M.J.; and Hon. Kevin Nathaniel
Fox, U.S.M.J.

         Mr. Kheel – who is serving without compensation – has agreed to continue the proceedings
at a later date. Without going into the substance of the negotiations, we believe it would be in the
best interests of all that Ms. Baez be ordered to appear at the mediation. We are not asking that she
meet or speak with defendant’s representatives or their attorneys, and will take specific steps to
minimize any contact with her.

       The Court’s time and attention are greatly appreciated.

                                              Respectfully submitted,

                                              GORDON & REES LLP


                                              s/Douglas E. Motzenbecker
                                              Douglas E. Motzenbecker

DEM:ct
cc:  Liane T. Rice, Esq.
     Kimberly Cruz, Esq.
     (via ECF)
